[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Madison County Common Pleas Court in which the trial court dismissed a complaint for declaratory relief filed by plaintiff-appellant, Dennis Eidson.1 His complaint alleged that the Ohio Adult Parole Authority misapplied the parole guidelines when it denied him parole.
Appellant's first assignment of error is overruled since controversies regarding the parole guidelines are not subject to declaratory action. R.C. 2721.03; Wise v. Ohio Department of Rehabilitation and Correction
(1992), 84 Ohio App.3d 11, 13-14.
Appellant's second assignment of error is overruled since there is no evidence that the trial court relied on any evidence outside the complaint when it granted the 12(B)(6) motion to dismiss.  See Civ.R. 12(B); Easy Tone Body Systems v. Kornylak Corp. (Apr. 13, 1992), Butler App. No. CA91-06-108, unreported.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Stephen W. Powell, Presiding Judge, William W. Young, Judge, Anthony Valen, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.